Name: 2009/884/EC: Commission Decision of 30 November 2009 amending Decision 2007/116/EC as regards the introduction of additional reserved numbers beginning with 116 (notified under document C(2009) 9425) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  technology and technical regulations;  social protection;  consumption
 Date Published: 2009-12-03

 3.12.2009 EN Official Journal of the European Union L 317/46 COMMISSION DECISION of 30 November 2009 amending Decision 2007/116/EC as regards the introduction of additional reserved numbers beginning with 116 (notified under document C(2009) 9425) (Text with EEA relevance) (2009/884/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive) (1), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2007/116/EC (2) reserves the national numbering range beginning with 116 for harmonised numbers for harmonised services of social value. The Annex to that Decision contains a list of specific numbers within this numbering range and the services for which each number is reserved. This list may be adapted in accordance with the procedure referred to in Article 22(3) of Directive 2002/21/EC. (2) Two services, namely Helpline for victims of crime and Non-emergency medical on-call service, have been identified as services of social value that may qualify for harmonised numbers. For these reasons, Decision 2007/116/EC should be updated and additional reserved numbers introduced. The number for Non-emergency medical on-call service is not intended to replace 112 or national emergency call numbers in life-threatening situations. (3) Decision 2007/116/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Communications Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/116/EC is replaced by the Annex to this Decision. Article 2 Member States shall take all necessary measures to ensure that as from 15 April 2010 the competent National Regulatory Authority can assign those numbers added to the list by virtue of this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 November 2009. For the Commission Viviane REDING Member of the Commission (1) OJ L 108, 24.4.2002, p. 33. (2) OJ L 49, 17.2.2007, p. 30. ANNEX List of numbers reserved for harmonised services of social value Number Service for which this number is reserved Specific conditions attached to the right of use for this number 116 000 Name of service: Hotline for missing children Description: The service (a) takes calls reporting missing children and passes them on to the Police; (b) offers guidance to and supports the persons responsible for the missing child; (c) supports the investigation. Service continuously available (i.e. 24 hours a day, 7 days a week, nation-wide). 116 006 Name of the service: Helpline for victims of crime Description: The service enables victims of crime to get emotional support in such circumstances, to be informed about their rights and about ways to claim their rights, and to be referred to the relevant organisations. In particular, it provides information about (a) local police and criminal justice proceedings; (b) possibilities of compensation and insurance matters. It also provides support in finding other sources of help relevant to the victims of crime. Where the service is not continuously available (i.e. 24 hours a day, 7 days a week, nation-wide), the service provider must ensure that information about availability is made publicly available in an easily accessible form, and that, during periods of unavailability, callers to the service are advised when the service will next become available. 116 111 Name of the service: Child helplines Description: The service helps children in need of care and protection and links them to services and resources; it provides children with an opportunity to express their concerns, talk about issues directly affecting them and contact someone in an emergency situation. Where the service is not continuously available (i.e. 24 hours a day, 7 days a week, nation-wide), the service provider must ensure that information about availability is made publicly available in an easily accessible form, and that, during periods of unavailability, callers to the service are advised when the service will next become available. 116 117 Name of the service: Non-emergency medical on-call service Description: The service directs callers to the medical assistance appropriate to their needs, which are urgent but non-life-threatening, especially, but not exclusively, outside normal office hours, over the weekend and on public holidays. It connects the caller to a skilled and supported call-handler, or connects the caller directly to a qualified medical practitioner or clinician. Where the service is not continuously available (i.e. 24 hours a day, 7 days a week, nation-wide), the service provider must ensure that information about availability is made publicly available in an easily accessible form, and that, during periods of unavailability, callers to the service are advised when the service will next become available. 116 123 Name of the service: Emotional support helplines Description: The service enables the caller to benefit from a genuine human relationship based on non-judgmental listening. It offers emotional support to callers suffering from loneliness, in a state of psychological crisis, or contemplating suicide. Where the service is not continuously available (i.e. 24 hours a day, 7 days a week, nation-wide), the service provider must ensure that information about availability is made publicly available in an easily accessible form, and that, during periods of unavailability, callers to the service are advised when the service will next become available.